COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          Sunbelt Securities, Inc., Jeanine Fisher, Cheryl Brown &
                              The Fisher Group v. David Mandell & Raymond J. Black,
                              Administrator of the Estate of William Mandell, Deceased
Appellate case number:        01-21-00209-CV
Trial court case number:      473747-402
Trial court:                  Probate Court No. 1 of Harris County
        On April 28, 2021, appellants, Sunbelt Securities, Inc., Jeanine Fisher, Cheryl
Brown, and The Fisher Group (the “Sunbelt appellants”), filed a notice of appeal from the
trial court’s April 9, 2021 order denying appellants’ motion to compel arbitration. On May
3, 2021, the Sunbelt appellants collectively filed an “Emergency Motion for Stay Pending
Appeal of Order Denying Arbitration,” requesting that this Court stay the trial court
proceedings “including all pre-trial proceedings and discovery, pending appeal to the
extent the trial proceedings touch or are related to [a]ppellee David Mandell’s and
[a]ppellee Administrator Raymond J. Black’s claims against” the Sunbelt appellants.
       On May 10, 2021, appellee, David Mandell, filed a response in opposition to the
Sunbelt appellants’ emergency motion for stay. Also on May 10, 2021, appellee, Raymond
J. Black, Jr., permanent administrator of the Estate of William Mandell, filed a response in
opposition to the Sunbelt appellants’ emergency motion for stay.
       The Sunbelt appellants’ emergency motion for stay is granted. See TEX. R. APP. P.
29.3 (appellate court may make temporary orders necessary to preserve parties’ rights
pending disposition of interlocutory appeal); In re Geomet Recycling LLC, 578 S.W.3d 82,
87 (Tex. 2019) (noting that Texas Rule of Appellate Procedure 29.3 provides appellate
court authority to issue stay orders); PlainsCapital Bank v. Krasovec, No. 03-19-00808-
CV, 2020 WL 1071363, at *1 (Tex. App.—Austin Mar. 5, 2020, order), disp. on merits,
No. 03-19-00808-CV, 2020 WL 3163774, at *1 (Tex. App.—Austin June 5, 2020, no pet.)
(granting emergency motion to stay underlying proceedings pending appeal of order
denying motion to compel arbitration).
       The proceedings in the trial court case number 473747-402, related to claims
asserted against the Sunbelt appellants, are stayed, including counts IV, V, VI, VII, VIII,
IX, X, XI, XII, XIII, and XIV in appellee’s Third Amended Petition and Application for
Temporary Restraining Order and Temporary and Permanent Injunctions. This stay is only
in connection with the above-specified claims to the extent they “touch or are related to”
the Sunbelt appellants. This order does not stay or otherwise impact the trial court
proceedings, including any claims or causes of action against any other party. This stay
shall be in effect until the disposition of this appeal or until further order of this Court.
       It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court

Date: ___May 18, 2021____




                                             2